DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 8/24/22 has been entered. Claims 1-12 are now currently pending, with claims 1-3 and 9-11 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-8 and 12 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Miyamoto (JP 2008/106378).
Regarding claim 4, Miyamoto teaches an elastic resin material (1) having a main component of a thermoplastic elastic resin (paragraph 19) which elastic resin material is heat-melted is extruded into a sheet shape (paragraph 24) on a die (22) and made to have a thickness that varies along a width direction (as seen in figure 1), and is then cooled to a temperature range (which would happen at room temperature in which the elastic resin material elastically deforms, to form a sheet body that varies in thickness along the width direction (figure 1), and a base sheet (2) is laminated and joined to at least one of an opposing pair of main surfaces of the sheet body (paragraph 36).

	Regarding claim 5, Miyamoto teaches an intermediate product of the elastic resin material extruded into the sheet shape on the die is stretched in a uniaxial direction to thereby contract a width of the intermediate product to make a thickness of the intermediate product vary along the width direction, and is then cooled to the temperature range to form the sheet body that varies in thickness along the width direction. This process is done before the lamination process to the base sheet so the stretched elastic fiber body in figure 1 is the intermediate product (figure 1 and paragraph 27).

	Regarding claim 6, Miyamoto teaches that the heat-melted elastic resin material (1A) is discharged from a lip of the die (22) having a part different in lip width (as seen in figures 2a and 2b), to form an intermediate product that is made to vary in thickness along the width direction, and the intermediate product is cooled to the temperature range to form the sheet body that varies in thickness along the width direction. This process is done before the lamination process to the base sheet so the stretched elastic fiber body in figure 1 is the intermediate product (figure 1 and paragraph 27).

	Regarding claim 7, Miyamoto teaches that at least one of one end side in the width direction of the elastic resin material (1a) extruded into the sheet shape on the die and another end side in the width direction is folded back toward a center in the width direction and overlaid (as seen in figure 4), to form an intermediate product that is made to vary in thickness along the width direction, and the intermediate product is cooled to the temperature range to form the sheet body that varies in thickness along the width direction. This process is done before the lamination process to the base sheet so the stretched elastic fiber body in figure 1 is the intermediate product (figure 1 and paragraphs 27 and 33).

	Regarding claim 8, Miyamoto teaches that on a predetermined position in the width direction of an intermediate product (elastic material that is extruded from the die) of the elastic resin material (1a) extruded into the sheet shape from the die, a sheet-shape addition (2) different from the intermediate product is laminated to form a laminated body that is made to vary in thickness along the width direction (figure 5), and the laminated body is cooled to the temperature range to form the sheet body that varies in thickness in the width direction (figure 5).

	Regarding claim 12, Miyamoto teaches that there is thickness in a center non-edged portion (depending on the point of view of the viewer) of the sheet that has a thickness that is less than the thickness at the side edge portion (figure 1) and is therefore elastically different in a width direction.


Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of Remarks that Miyamoto does not teach that an elastic resin material is heat melted and discharged to have a sheet shape with a thickness that varies and that is laminated with a base sheet.
In response to applicant’s argument, it is noted that Miyamoto teaches an elastic material (1) is heat melted (paragraph 24) into a sheet shape with a thickness that varies (figure 1) and is bonded to a base sheet (2) (paragraph 36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748